Name: Commission Regulation (EC) No 2307/95 of 29 September 1995 fixing, for unginned cotton, the estimated production and amount of the advance on the aid for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: farming systems;  Europe;  cooperation policy;  agricultural policy;  plant product
 Date Published: nan

 30 . 9 . 95 EN Official Journal of the European Communities No L 233/51 COMMISSION REGULATION (EC) No 2307/95 of 29 September 1995 fixing, for unginned cotton, the estimated production and amount of the advance on die aid for the 1995/96 marketing year for the 1995/96 marketing year should be varied by way of exception ; whereas the amount of the advance appli ­ cable to the other Member States should be fixed at a level such that the percentage , in relation to the forecast level of the aid, is equal to that applicable to Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1995/96 marketing year, estimated produc ­ tion of unginned cotton is hereby fixed at :  1 250 000 tonnes for Greece,  97 500 tonnes for Spain,  5 tonnes for the other Member States. 2. The amount of the advance on the aid for the 1995/96 marketing year is hereby fixed at : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , as last amended by Council Regulation (EC) No 1 553/95 ('), Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (2), and in particular Articles 5 (3) and 8 thereof, Whereas Article 8 of Regulation (EC) No 1554/95 provides that the estimated production must be drawn up before 1 October in each marketing year ; whereas, on the basis of the figures available, the estimated production for the 1995/96 marketing year should be fixed at the figure given below ; Whereas Article 5 (3) of Regulation (EC) No 1554/95 provides that the amount of the advance on the aid must be determined taking account of the estimated production of unginned cotton and of the anticipated amount of the aid ; whereas application of those criteria gives the amount of the advance indicated below ; Whereas very unfavourable climatic conditions have led to a very great reduction in land under cotton in Spain ; whereas, taking account of the forecast production of unginned cotton and the level of aid in that Member State for the 1995/96 marketing year and in order to mitigate the consequences of that situation for the operators concerned, the level of the advance applicable in Spain  ECU 42,520 per 100 kilograms for Spain,  ECU 29,210 per 100 kilograms for the other Member States. Article 2 This Regulation shall enter into force on 30 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 30. 6. 1995, p. 45. V) OJ No L 148 , 30. 6. 1995, p. 48.